Title: To John Adams from William Gordon, 25 October 1775
From: Gordon, William
To: Adams, John


      
       Jamaica Plain Octr 25. 75
       My dear Sir
      
      I begin upon a half sheet, as a quarter may possibly not hold what I have to write, but should I comprehend the whole within that compass, shall dock your allowance, the times demanding the utmost frugality as well as courage. Pray how many more burnings of towns are we to be abused with by the British Barbarians, ere the long suffering of the Congress is concluded, and every manly exertion of power and wisdom is to be exercised in opposing our enemies? By a Captain arrived from one of the French ports we are told, that the French are ready to trade with us, and to defend such trade. The Buccaneers of America made a great noise in times past; let the Congress give out letters of marque to take all British bottoms, and we shall soon acquire a greater reputation and a better. West India and East India ships will make good men of war. The British sailors, who might be taken, would be likely to join us upon receiving proper encouragement; the single men might be married among us; the married might go back to their own country after a while. The West India property belongs in general to English merchants, the planters being to a man over head and ears in debt to them. If the merchants will support the ministry, we have a right to their property when we can catch it, that we may support ourselves.
      Church that villain Church! He I suppose was the fellow that betrayed the proceedings of the Congress, for which poor Cushing was suspected and suffered in the opinion of many. I hope you will hang him. His crime was committed before he was a military officer; let him be tried therefore as a private person, that he may not escape his deserts, upon the common law or custom of arms, and suffer death as a spy upon proof of the facts alleged against him. I am cold, have no more time to spare, and by reason hereof can write no more than best respects to self and brother delegates, instead of brethren delegates which does not read so well, from your sincere friend,
      
       William Gordon
      
      
       I had forgot a material thing I wanted to mention. The necessity of an hospital on Roxbury side must be self evident to you, and has existed almost from the first; this will make it necessary to appoint two more surgons than what the congress have allowed. Pray you to procure the establishment and continuance of Drs. Howard and Aspenall, Who have given great satisfaction, and live the first on the Plain, the other at Brookline. They cannot act as mates, as that would sink them in the opinion of the neighborhood and hurt their practice, especially after having acted as surgeons. Shall inclose Dr. Howards letter.
      
     